The plaintiff insists that this order is not appealable. The question is no longer an open one in this court. True, the order here *Page 540 
involved is one granting a new trial, but it comes squarely within the rule laid down in Ayer v. C. M. St. P.  P. R. Co.189 Minn. 359, 249 N.W. 581, 582. There, as here, a judgment had been entered below after an appeal to this court, and the order granting the new trial vacated the judgment. We there said [189 Minn. 361]:
"An order granting a new trial after judgment has been entered vacates the verdict and judgment, and that result follows even though the motion for a new trial did not ask for a vacation of the judgment. * * * It appears logically to follow from these rules that where a motion for a new trial is made and granted after entry of judgment, the order is appealable as an order vacating the judgment."
In passing upon the appeal from the order vacating the judgment we necessarily pass upon the court's action in granting a new trial, since that is the ground upon which the judgment is vacated.
Rehearing denied.
                    UPON APPLICATION FOR REARGUMENT.
On March 13, 1936, the following opinion was filed: